NUMBER 13-17-00615-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                              IN RE THELMA DORIS FERRY


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Longoria
                 Memorandum Opinion by Justice Longoria1

        By pro se petition for writ of mandamus, Thelma Doris Ferry seeks to compel the

respondent to “vacate and render null and void the Order for Access to Property Division

as Per Final Decree” and to prevent the respondent from presiding over any further

matters related to trial court cause number 2013-FAM-4013-G.2


        1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

       2 This cause arises from the 319th Judicial District Court of Nueces County, Texas, and the

respondent in this original proceeding is the Honorable Everardo Garcia, who is presiding over this matter
pursuant to an order of assignment rendered on July 26, 2017 by the presiding judge of the Fifth
Administrative Judicial Region. See generally TEX. R. APP. P. 52.2. Relator has previously filed an appeal
        Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). An abuse

of discretion occurs when a trial court’s ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford Motor Co. v. Garcia,

363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an appellate remedy

by balancing the benefits of mandamus review against the detriments. In re Essex Ins.

Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

        The relator bears the burden of proving both that the trial court abused its discretion

and that no adequate appellate remedy exists. In re H.E.B. Grocery Co., 492 S.W.3d at

302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding); see also

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the


and two original proceedings in this Court. See In re Ferry, No. 13-17-00402-CV, 2017 WL 4250205, at *1
(Tex. App.—Corpus Christi Sept. 26, 2017, Orig. proceeding) (mem. op.) (denying relator’s petition for writ
of mandamus seeking to disqualify the judge of the trial court); In re Ferry, No. 13-17-00326-CV, 2017 WL
4250206, at *1 (Tex. App.—Corpus Christi Sept. 26, 2017, orig. proceeding) (mem. op.) (denying relator’s
petition for writ of mandamus seeking to set aside a “First Amended Retirement Benefits Court Order” and
to compel the judge of the trial court to withdraw from presiding over the case); Ferry v. Ferry, No. 13-16-
00148-CV, 2016 WL 3225670, at *1 (Tex. App.—Corpus Christi June 9, 2016, no pet.) (per curiam mem.
op.)(dismissing the appeal of an order denying a motion to disqualify the trial judge).


                                                     2
contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that the relator must furnish

an appendix or record sufficient to support the claim for mandamus relief. See id. R.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not shown herself entitled to

the relief sought. Accordingly, we DENY the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).

                                                         NORA L. LONGORIA
                                                         Justice


Delivered and filed the
2nd day of November, 2017.




                                             3